          Case 2:18-cv-00840-APG-NJK Document 203 Filed 08/04/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   MICHAEL RENO, et al.,
                                                           Case No.: 2:18-cv-00840-APG-NJK
11             Plaintiff(s),
                                                                          Order
12   v.
                                                                  [Docket Nos. 200, 202]
13   WESTERN CAB COMPANY, et al.,
14             Defendant(s).
15         Pending before the Court is Defendants’ motion to extend the response deadline to a motion
16 to compel. Docket No. 200. Plaintiffs filed a notice of non-objection and a counter-motion for an
17 extension of the reply deadline. Docket Nos. 201, 202. To the extent parties agree on relief being
18 sought, they are supposed to file a stipulation. The Court fails to discern any good reason why that
19 is not happening.1 Accordingly, the motion and counter-motion are DENIED without prejudice.
20         IT IS SO ORDERED.
21         Dated: August 4, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25         1
            The Court is at a loss as to why counsel continue to believe that a magistrate judge is
   supposed to act as a babysitter to attorneys. Compare Docket No. 202 at 2 (accusing opposing
26 counsel of avoiding communications) with Mazzeo v. Gibbons, 2010 WL 3020021, at *2 (D. Nev.
   July 27, 2010) (Leen, J.) (admonishing counsel for trying to transform a magistrate judge into a
27 “school marm scolding little boys”). Counsel have ethical and legal obligations that are self-
   enforcing. The Court is fast approaching a point where sanctions and/or disciplinary referrals
28 against both sides may be on the table for future lapses.

                                                    1
